Citation Nr: 0806787	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  06-11 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a pulmonary disability 
due to asbestos exposure, to include asbestosis and 
interstitial lung disease.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his son


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to 
December 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran has been alternately 
diagnosed with interstitial lung disease, restrictive lung 
disease, and asbestosis; thus, the issue has been 
characterized as entitlement to service connection for a 
pulmonary disorder due to asbestos exposure, to include 
asbestosis and interstitial lung disease.

The veteran presented testimony before a Decision Review 
Officer (DRO) in June 2006 at the RO in St. Petersburg, 
Florida.  A written transcript of the hearing testimony is 
included in the record.  


FINDING OF FACT

The veteran has pleural thickening, opacities, and pleural 
plaques as a result of asbestos exposure in service.


CONCLUSION OF LAW

The veteran's diagnosed pulmonary disability due to asbestos 
exposure was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The veteran contends, in substance, that his pulmonary 
disability is the result of his exposure to asbestos while 
working as an aviation storekeeper.  Because the claim on 
appeal is being granted in full, VA's statutory duties to 
notify and assist are deemed fully satisfied.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); see also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007).  

Service Connection for Pulmonary Disability

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims; however, VA has 
issued a circular on asbestos-related diseases.  DVB Circular 
21-88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular) provides guidelines for considering compensation 
claims based on exposure to asbestos.  The information and 
instructions from the DVB Circular have been included in a VA 
Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must analyze a veteran's claim of 
entitlement to service connection for asbestosis or asbestos-
related disabilities under the administrative protocols of 
these guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 
(1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993). 

The guidelines in the DVB Circular note that the most common 
disease caused by exposure to asbestos is interstitial 
pulmonary fibrosis (asbestosis).  "Asbestosis is a 
pneumoconiosis due to asbestos particles."  McGinty v. 
Brown, 4 Vet. App. at 429 (1993).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, and 
mesotheliomas of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  M21-1MR, Part VI, 
Subpart ii, Chapter 2(C)(9)(b).

The clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  M21-1MR, Part VI, Subpart ii, Chapter 2(C)(9)(e).  
VA must ascertain whether there is evidence of exposure 
before, during, or after service; and determine whether the 
disease is related to exposure in service.  Dyment v. West, 
13 Vet. App. 141 (1999); Nolen v. West, 12 Vet. App. 347  
(1999); see also VAOGCPREC 4-00; 65 Fed. Reg. 33422 (2000).  

It is also noted that the latency period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of the disease, and that an 
asbestos-related disease can develop from brief exposure to 
asbestos.   M21-1, Part VI, 7.21(b), p. 7- IV-3. 

At the outset, the Board observes that the veteran served as 
an aviation storekeeper, where he was responsible for 
unpacking aviation parts.  The veteran states that asbestos 
was regularly used to package airplane components, and he was 
regularly exposed to grayish white fiber that would fall out 
of the crates.  The veteran states that, after service, he 
worked for two years at a grocery store and then worked as a 
mail carrier for the United States Post Office.  Private 
treatment records from July 1999 and November 2007, as well 
as a February 2007 VA examination, note that the veteran 
describes in-service occupational exposure to asbestos 
materials.  During the June 2006 personal hearing at the RO, 
the veteran testified that he had received settlements from 
multiple companies that manufactured asbestos based on his 
current diagnosis and past exposure to asbestos.  
Accordingly, asbestos exposure during active duty is 
conceded. 

A December 1998 chest x-ray report notes the presence of 
abnormalities consistent with pneumoconiosis, including small 
opacities, pleural thickening, and pleural calcification.  
These findings were found to indicate interstitial lung 
disease and pleural thickening/pleural plaques consistent 
with prior asbestos exposure.  

The veteran underwent a VA examination in April 2005.  The 
veteran has called into question the probative value of this 
report, stating that the VA examiner did not ask him any 
questions and reported many facts incorrectly.  The record 
demonstrates that the VA examiner did not examine the 
veteran's claims file.  The VA examiner concluded that there 
was no objective evidence of any pulmonary asbestosis, and 
that the veteran's reduced pulmonary function was due to his 
history of smoking and a recent heart valve replacement.

A private treatment record, dated in May 2006, notes that the 
veteran's lung capacity and lung function were 66 percent and 
68 percent respectively, which indicated a restrictive lung 
defect.  The private physician who authored the report also 
stated that he believed that the veteran had asbestosis, 
which was causing the decreased lung function and lung 
capacity.

The veteran underwent another VA examination in February 
2007.  The VA examiner noted the veteran's documented 
asbestos exposure during service and concluded that pleural 
thickening, revealed by a chest x-ray, was related to 
asbestos exposure during service.  However, the VA examiner 
also concluded that there was no evidence to suggest 
asbestosis because the veteran's lung volumes in 1999 were 
normal.  

A November 2007 private treatment record notes that the 
veteran has a slowly progressive lung disease, with lung 
capacity of 54%.  The record contained an impression of a 
slowly progressive restrictive lung disease most probably 
secondary to asbestos exposure.

The Board notes that the claims file contains differing 
opinions as to whether the veteran has a current diagnosis of 
asbestosis, interstitial lung disease, or other restrictive 
lung disease.  Where, as in this veteran's case, there is a 
difference of medical opinion, the Court has stated that 
"[i]t is the responsibility of the BVA . . . to assess the 
credibility and weight to be given the evidence."  Hayes v. 
Brown, 
5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. 
App. 190, 192-93 (1992)).  The probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board.  See Guerrieri v. Brown, 
4 Vet. App. 467, 470-471 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may 
not reject medical opinions based on its own medical 
judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also 
Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

As noted, private treatment records from July 1999, May 2006, 
and November 2007 contain diagnoses of a restrictive 
pulmonary disease, and include the results from tests for 
lung capacity and lung function.  Each of these treatment 
records relate the veteran's current lung disease, 
alternately called restrictive lung disease, asbestosis, or 
interstitial lung disease, to the veteran's exposure to 
asbestos while in service.  While the February 2007 VA 
examination did not contain a diagnosis of asbestosis, it 
provides evidence in favor of the veteran's claim, as it 
noted pleural thickening which was related to asbestos 
exposure.  

The April 2005 VA examination was based on an inaccurate 
history and did not even discuss the previous findings of 
opacities, pleural thickening, and pleural plaques noted on 
x-ray in December 1998.  An opinion based upon an inaccurate 
factual premise has no probative value.  Reonal v. Brown, 5 
Vet. App. 458, 461 (1993).  

The Board finds that the weight of the competent medical 
evidence demonstrates that the veteran has a current 
pulmonary disability caused by asbestos exposure while in 
service.  Accordingly, the Board finds that the veteran's 
currently diagnosed pulmonary disability was incurred in 
service.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.


ORDER

Service connection for a pulmonary disability due to asbestos 
exposure is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


